J-S26034-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JASMINE SALGADO                         :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 TRACY L. EVANS                          :
                                         :
                                         :   No. 3273 EDA 2018

              Appeal from the Order Entered October 19, 2018
      In the Court of Common Pleas of Northampton County Domestic
                      Relations at No(s): DR-0066318


BEFORE:    PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                         FILED JUNE 18, 2019

      Jasmine Salgado (Salgado) appeals from the child support order entered

by the Court of Common Pleas of Northampton County (trial court) finding

that Tracy L. Evans (Evans) does not have the financial ability to contribute

towards the additional educational and childcare expenses Salgado submitted

regarding the parties’ daughter (Child). We affirm.

      We derive the following facts and procedural history from our

independent review of the record and the trial court’s January 3, 2019 opinion.

Salgado filed a complaint seeking child support for Child (DOB September

2015) on April 6, 2018.    At the August 22, 2018 support conference, the

adjusted monthly net incomes of the parties were determined to be $1,816.27

for Salgado, and $2,770.22 for Evans. The trial court entered an order on

August 30, 2018, setting Evans’ monthly child support obligation at $633.00


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S26034-19


per month, allocated as $575.00 for current support and $58.00 for arrears.

Salgado filed objections to the order and a demand for a de novo hearing.

       At the October 15, 2018 hearing, the trial court addressed preschool

tuition for the three-year-old Child, childcare expenses and the cost of

extracurricular activities. Of note, the cost of the full-time preschool program

Child attends at The Swain School is $10,500.00 for the school year.         On

October 19, 2018, the court entered an order making its August 2018 support

order final and determining that Evans does not have the financial ability to

contribute towards the cost of The Swain School. Salgado timely appealed.

       On appeal, Salgado challenges the trial court’s decision not to include

the cost of Child’s Swain School tuition in the child support order. 1      She

maintains that the tuition should have been allocated as a reasonable childcare

expense, or alternatively, as a reasonable tuition expense. (See Salgado’s

Brief, at 4).

       Pennsylvania Rule of Civil Procedure 1910.16-6 provides for the

allocation of additional expenditures to basic support obligations and states in

relevant part as follows:



____________________________________________


1 “When evaluating a support order, this Court may only reverse the trial
court’s determination where the order cannot be sustained on any valid
ground. We will not interfere with the broad discretion afforded the trial court
absent an abuse of the discretion or insufficient evidence to sustain the
support order.” W.A.M. v. S.P.C., 95 A.3d 349, 352 (Pa. Super. 2014)
(citation omitted).


                                           -2-
J-S26034-19


       The trier of fact may allocate between the parties the additional
       expenses identified in subdivisions (a) - (e). If under the facts of
       the case an order for basic support is not appropriate, the trier of
       fact may allocate between the parties the additional expenses.

       (a) Child care expenses. Reasonable child care expenses paid
       by the parties, if necessary to maintain employment or
       appropriate education in pursuit of income, shall be allocated
       between the parties in proportion to their monthly net incomes….

                                         *      *    *

       (d) Private School Tuition. Summer Camp. Other Needs.
       Expenditures for needs outside the scope of typical child-rearing
       expenses, e.g., private school tuition, summer camps, have not
       been factored into the Basic Child Support Schedule.

             (1) If a party incurs an expense for a need not factored into
       the Basic Child Support Schedule and the court determines the
       need and expense are reasonable, the court shall allocate the
       expense between the parties in proportion to the parties’ monthly
       net incomes….

Pa.R.C.P. 1910.16-6(a), (d)(1) (emphases added).2

       “A court may order parents to pay for the cost of school tuition as an

additional expense to the standard child support award.” S.S. v. K.F., 189

A.3d 1093, 1098-99 (Pa. Super. 2018) (citation omitted). “However, the court

may order a party to pay the cost of tuition only after the court determines

that doing so is reasonable in light of the parties’ respective incomes and

expenses.”     Id. (citation omitted).         “An order directing a party to pay for




____________________________________________


2 We have reproduced the Rule as written at the time of the parties’ hearing;
it was later amended.

                                             -3-
J-S26034-19


tuition, like any support order, must be fair, non-confiscatory and attendant

to the circumstances of the parties.” Id. (citation omitted).

      Instantly, as the trial court points out, the plain language of Rule

1910.16-6 provides that childcare and private school tuition are “additional

expenses” that the court may allocate between the parties.          After hearing

testimony from both parties, the court determined that the cost of The Swain

School should not be included in Evans’ child support obligation because “it

would not be reasonable or fair[.]” (Trial Court Opinion, 1/03/19, at 10). It

explained:

             . . . As testified to by [Salgado] at the de novo hearing, even
      with substantial financial aid the annual fee for The Swain School
      program for [Child] is $10,500.00. As set forth in the Support
      Guideline Calculation appended to the Order, [Evans’] monthly net
      income was calculated to be $2,770.22. [Salgado’s] monthly net
      income was calculated to be $1,816.27. Utilizing these incomes,
      [Evans’] basic support obligation was calculated at $575.00 based
      upon the support guidelines[.] At the de novo hearing, [Salgado]
      testified that she was seeking to have [Evans] pay 60% of the
      cost of The Swain School. If [her] demand were granted, this
      would result in [Evans] being required to pay another $6,300.00
      annually, or $525 per month, effectively doubling the amount of
      support [Evans] was required to pay and raising his potential
      monthly support obligation to $1,100.00.                  Under the
      circumstances of the instant matter, where the parties’ combined
      total monthly net income is $4,586.49, this would be
      unreasonable and unfair to [Evans]. Furthermore, given the
      parties’ combined monthly net incomes, while seeking the best
      possible education for a child is a noble pursuit, paying $875.00
      per month for their three year old child to attend The Swain
      School, along with the costs of additional extracurricular activities
      and summer care, does not appear reasonable to the [c]ourt. . .

(Id. at 10-11) (record citations omitted).




                                      -4-
J-S26034-19


      After review of the record, we discern no abuse of discretion in the trial

court’s decision regarding Child’s Swain School tuition in light of the parties’

respective incomes and Evans’ existing basic support obligation.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/19




                                     -5-